          Case 7:18-cr-00818-VB Document 42
                                         43 Filed 12/02/20 Page 1 of 1




                                   Green & Willstatter
                                      Attorneys at Law
                                  200 Mamaroneck Avenue
                                          Suite 605
                                White Plains, New York 10601
                                             _______
Theodore S. Green                        (914) 948-5656
Richard D. Willstatter                 FAX (914) 948-8730             e-mail: willstatter@msn.com


                                   APPLICATION GRANTED
                                   Sentencing adjourned to 2/12/2021 at 3:00
                                   p.m. The Court expects to conduct the
                                   sentencing in person at the courthouse.
                                   SO ORDERED: December 2, 2020

Hon. Vincent L. Briccetti
United States District Court       ________________________________
300 Quarropas Street               Vincent L. Briccetti, U.S.D.J. 12/2/2020
White Plains, New York 10601

                                      Re: United States v. Chester Brown
                                             18 Cr. 818 (VB)
Dear Judge Briccetti:

       This letter is to advise the Court that Chester Brown wishes to be physically present at his
sentencing, understanding that this Court will likely adjourn the sentencing now scheduled for
December 16, 2020 to late January 2021 (or later). The government consents to the adjournment.

       Counsel for both parties are currently available Monday, January 25 all day, Tuesday
afternoon January 26, Wednesday January 27 all day, Thursday afternoon January 28 and all day
Friday January 29, 2021.

                                                             Very truly yours,

                                                             /s/
                                                             RICHARD D. WILLSTATTER
cc:    Jamie Bagliebter
       Courtney Heavey
       Assistant United States Attorneys
       (By ECF)

       Mr. Chester Brown
       (By mail)
